Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Substance of Interview
On Tuesday, January 26, 2021, JOHN PAUL KALE for Applicant and examiner Andrew Jordan discussed the outstanding claims and latest Office action in light of Applicant’s After Final Consideration Program/AFCP amendments and remarks submitted for the interview (of record).
The claims filed September 24, 2020 are currently outstanding in light of the final action of November 18, 2020. The AFCP claims of January 20, 2021 are not entered.
At issue was the allowability of the AFCP claims. Examiner found/discovered the Fewkes reference (U.S. Patent Application Publication No. 2020/0255787 of Fewkes et al. (Fewkes)) which appears to have some bearing on relevant prior art. Such relevance is seen as sufficient to prevent allowability for the application at this point.
Issues regarding restriction, including restriction by original presentation, were also discussed.
Further search and consideration may be required.

Examiner looks forward to Applicant's next formal response.
Interview information is available at:
https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
January 26, 2021